Citation Nr: 1213908	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956, during the Korean Conflict and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

In June 2009, the Board remanded this claim to the RO for additional development, including a VA examination to determine the current extent and etiology of the Veteran's bilateral hearing loss and tinnitus disabilities, private treatment records, and notice regarding alternative forms of evidence in light of the unavailability of the Veteran's service treatment records (STRs).  That development was completed and the case was returned to the Board for appellate review.

In April 2010, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in an October 2011 Memorandum Decision, vacated the Board's April 2010 decision and remanded the claim for compliance with the terms of the Memorandum Decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In an October 2011 Memorandum Decision, the Court vacated the Board's April 2010 decision and remanded the claim for compliance with the terms of the Decision.  

The Court found that a June 2010 VA examination of the Veteran was inadequate and the Board erred in relying on it.  The Court found that, although the examiner hesitated as to the ultimate nexus question (finding that she could not opine as to the cause of the Veteran's hearing loss without resort to mere speculation), the examiner's opinion was otherwise highly speculative, particularly as to the extent of the Veteran's in service noise exposure, offering many conclusions without explanation.  The Court found that the examiner's rationale was filled with speculation and lacked a factual basis for its ultimate conclusion.  Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Because the conclusion was inadequately explained, the Court found that the examination was inadequate and the Board erred in relying on it.  The Court found that a remand was required for VA to provide the Veteran an adequate medical opinion that contains a reasoned medical explanation supporting a clear conclusion.  See Nieves-Rodriguez v. Peake, 22Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  See also Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence). 

Next, the Court found that the Board, in its April 2010 decision improperly discounted the Veteran's lay statements regarding his exposure to acoustic trauma in service, and that this resulted in an inadequate statement of reasons or bases.  The court noted that the Board, in finding the Veteran's lay statements not credible, also therefore discounted the value of a September 2007 VA medical opinion favorable to the Veteran, because the examiner relied on the Veteran's statements.  In this regard, the Court noted that the Board erred in finding that the Veteran's statements regarding his in-service acoustic trauma were inconsistent with his military occupation as a baker.  The Court found that the Veteran's occupation was hardly relevant to the acoustic trauma he claims to have experienced.  The Veteran indicated that he worked in close proximity to heavy equipment, and next to a runway.  The Veteran also stated that he traveled frequently aboard airplanes to and from various military bases, and fired weapons for the purpose of requalification.  The Court found that because the Veteran served as a baker was non-dispositive of any of these contentions.   See Diziglio v. Brown, 9 Vet. App. 163, 166 (1996).  The Board found that a remand to properly consider the credibility of the Veteran's lay statements was required.  

Finally, the Court found that, based on the foregoing, a remand was required to properly address the probative value of the favorable September 2007 VA opinion.  

Based on the foregoing, and consistent with the Court's findings, the Board finds that this matter should be remanded and that, upon remand, the Veteran should be provided an adequate VA examination and opinion with adequate rationale, and with proper consideration of the lay statements submitted by the Veteran attesting to in-service acoustic trauma.  Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88 (1996); Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Specifically with respect to hearing loss, it is noted that certain chronic disabilities, such as organic diseases of the nervous system, to include high frequency sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  The United States Court of Appeals for Veterans Claims (Court) held that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service personnel records and service treatment records (STRs) are not associated with the claims folder.  In cases such as these, where the STRs and/or service personnel records are largely unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).            

Finally, while on remand, all outstanding treatment records from the Mountain Home VA Medical Center dated from September 2007 to the present should be obtained for consideration in the Veteran's appeal.  The AOJ should also take into consideration all the evidence of record dated since the most recent supplemental statement of the case or statement of the case in readjudicating the claim.  And the Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Contact the Veteran and request that he identify all non-VA health care providers who have treated him since service for hearing loss and tinnitus, and whose records are not yet associated with the claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.

2.  Obtain updated treatment records from VA, including the Mountain Home VA Medical Center.  

3.  Arrange for the Veteran to undergo a VA audiometric examination to determine the nature and etiology of his current hearing loss and tinnitus.  The examiner must review the claim file and this remand and must note that review in the examination report.  Based on the examination, the Veteran's history, and comprehensive review of the claims file, the examiner is asked to address the following issues:

a)  Provide a comprehensive history and diagnosis of the Veteran's bilateral hearing loss and tinnitus.  This history should include a review the Veteran's medical records and his own statements regarding his history of symptomatology of hearing loss.  In this regard, the examiner is asked to specifically address the Veteran's contentions regarding his exposure to acoustic trauma in service, as outlined in the Court's Memorandum Decision, and as set forth in the body of this remand.  

b)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hearing loss had its onset in service, within one year of service, or was otherwise caused by acoustic trauma experienced during service?  

c)  The examiner should comment on the likelihood that any of the Veteran's current hearing problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment, recreational activities, or age-related issues.

The examiner should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  The examiner is to avoid speculative opinions, particularly as to the extent of the Veteran's in service noise exposure, and offer a factual basis for any conclusions reached.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

The examiner should fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby placed on notice that failure to cooperate by attending the requested VA examination may result in an adverse determination.  38 C.F.R. § 3.655; Connolly v. Derwinski, 1 Vet. App. 566 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



